DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior rejections of claims 1-6, 8-9, 12-13 and 18-20 under 35 U.S.C. 112, second paragraph, have been withdrawn as necessitated by the amendment.
With respect to the rejection under 35 USC 101, the applicant’s arguments are persuasive.  The rejection of claims 1-6, 8-9, 12-13 and 18-20 under 35 USC 101 is withdrawn.

Allowance
Claims 1-6, 8-9, 12-13 and 18-20 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The prior art of record fails to teach or suggest the claimed limitations as presented herein.  
The closest prior art on the record Ye et al. (US 8,452,755), Ganesan et al. (US 2004/0044662), Lewak et al. (US 2003/0195873) and please note the newly cited prior art of ENOKI et al. (US 2016/0179981), Fujisawa et al. (US 6182062).  However, the references fails to anticipate or render 

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1, 5-6, 8-9 and 12-13.  Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	February 11, 2022